Dissenting Opinion by
Judge Kramer:
I respectfully dissent for the same reasons I dissented in Township of Ohio v. Builders Enterprises, Inc., 2 Pa. Commonwealth Ct. 39, 44, 276 A. 2d 556, 559 (1971). My reading of the applicable law permits me to conclude that where the record supports the property owner’s contention that his entire property was patently intended to be used for the nonconforming use in actual use that he should not be required to prove an extension to his nonconforming use but rather only to prove the intended use at the time the Zoning Ordinance or its amendment was passed. This does not mean that the property owner’s unannounced intention, or what may have been in the mind of the property owner is controlling, but rather what should be controlling is what the record shows was his patent intention. My reading of the record in this case leads me to believe that this property owner adequately showed his intention to use the entire property for mobile home park purposes; therefore, I would reverse the court below and direct the issuance of a permit.